 1   Daniel B. Olmos (CA SBN 235319)
     NOLAN BARTON & OLMOS LLP
 2   600 University Avenue
     Palo Alto, CA 94301
 3   Tel. (650) 326-2980
     Fax (650) 326-9704
 4

 5   Counsel for Defendant
     William F. Garlock
 6                                  UNITED STATES DISTRICT COURT
 7                               NORTHERN DISTRICT OF CALIFORNIA
 8                                       SAN FRANCISCO DIVISION
 9

10
     UNITED STATES,                                       Case No.: 18-cr-00418-VC
11
                            Plaintiff,
12                                                        UNOPPOSED MOTION AND [PROPOSED]
             vs.                                          ORDER FURTHER EXTENDING
13                                                        SURRENDER DATE
     WILLIAM F. GARLOCK,
14
                            Defendant.
15

16
            On February 11, 2020, this Court sentenced Defendant William F. Garlock inter alia to serve
17
     12 months and one day in the custody of the Bureau of Prisons, and set a surrender date of June 12,
18

19   2020. See Docket No. 37. On March 25, 2020, this Court sua sponte ordered Mr. Garlock’s

20   surrender date be extended to September 1, 2020:

21          To avoid adding to the chaos and creating unnecessary health risks, offenders who are on
            release and scheduled to surrender to the Bureau of Prisons in the coming months should,
22
            absent truly extraordinary circumstances, have their surrender dates extended until this public
23          health crisis has passed.

24   See Docket No. 41. On July 25, 2020, the Court further extended Mr. Garlock’s surrender date to

25   January 15, 2021. See Docket No. 44. In that order, the Court wrote, “Should conditions necessitate
26
     a longer extension, the Court will entertain a request to that effect from the defendant.” Ibid.
27
            It is axiomatic that the COVID-19 health crisis has not abated since July 2020; in fact, it is
28
     arguably worse today than it has been at any point during the pandemic. Further, it is likely that, in
 1   the coming months, Mr. Garlock will receive one of the available vaccines for COVID-19 which are
 2
     currently being deployed in the United States.
 3
            For these reasons, Mr. Garlock respectfully requests that his surrender date be further
 4
     extended to April 16, 2021. Assistant United States Attorney Kyle Waldinger does not oppose Mr.
 5
     Garlock’s request to extend his surrender date approximately 90 days.
 6

 7

 8
     Dated: January 6, 2021                           NOLAN BARTON & OLMOS LLP
 9
                                                         /S/ Daniel B. Olmos
10                                                    Daniel B. Olmos
                                                      Attorney for Defendant William F. Garlock
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
 1

 2

 3                                  UNITED STATES DISTRICT COURT
 4                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
 5                                       SAN FRANCISCO DIVISION
 6

 7
     UNITED STATES,                                      Case No.: Case No.: 18-cr-00418-VC
 8

 9                          Plaintiff,
                                                         [PROPOSED] ORDER FURTHER
10                  v.                                   EXTENDING SURRENDER DATE
11
     WILLIAM F. GARLOCK,
12
                            Defendant.
13

14
              GOOD CAUSE APPEARING, it is hereby ordered that Defendant William F. Garlock’s
15
     surrender date is further extended to April 16, 2021. The defendant is ordered to self-surrender
16
     directly to the designated Bureau of Prisons facility on that date, on or before 2:00 p.m. If a facility
17

18   has not been designated, he is ordered to surrender to the United States Marshal for this district at 450

19   Golden Gate Avenue, 20th Floor, in San Francisco, on the same date and time. Should conditions

20   necessitate a longer extension, the Court will entertain a request to that effect from the defendant.
21
              IT IS SO ORDERED.
22

23   Dated:                                        _______________________________________
                                                   The Hon. Vince Chhabria
24                                                 United States District Judge
25

26
27

28
